Title: 2 Tuesday.
From: Adams, John
To: 


       A snow fall last night, half leg deep. Began this afternoon, my 3rd. quarter. The great and almighty Author of nature, who at first established those rules which regulate the World, can as easily Suspend those Laws whenever his providence sees sufficient reason for such suspension. This can be no objection, then, to the miracles of Jesus Christ. Altho’ some very thoughtfull, and contemplative men among the heathen, attained a strong persuasion of the great Principles of Religion, yet the far greater number having little time for speculation, gradually sunk in to the grossest Opinions and the grossest Practices. These therefore could not be made to embrace the true religion, till their attention was roused by some astonishing and miraculous appearances. The reasonings of Phylosophers having nothing surprizing in them, could not overcome the force of Prejudice, Custom, Passion, and Bigotry. But when wise and virtuous men, commisioned from heaven, by miracles awakened mens attention to their Reasonings the force of Truth made its way, with ease to their minds.
      